Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 3, 2022

                                      No. 04-22-00687-CV

                                SEA WORLD OF TEXAS, LLC
                                       Appellant

                                                 v.

                        Renada Mathis, Perreal WOODS and Joe Boston,
                                           Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-17204
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        The reporter’s record was due on October 24, 2022. On November 2, 2022, the court
reporter filed a notice of late record indicating the reporter’s record was not filed because
appellant had failed to pay or make arrangements to pay the reporter’s fee for preparing the
record and that appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court no later than
November 14, 2022 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, the court will consider only those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court